REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 KETNER GLOBAL INVESTMENTS, INC. (Name of small business issuer in its charter) 8711 Primary Standard Industrial Classification Code Number Nevada 20-4130012 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) 1100 North University Avenue Suite 135 Little Rock, Arkansas With a copy to: Michael Stolzar, Esq 72207 Karlen & Stolzar, LLP (Zip code) 1 North Broadway, Suite 800 White Plains, New York 10601 (Address of principal executive offices) Issuer's telephone number: 1-800-280-8192 or 1-501-553-9198 (outside the U.S.) SEC File Number: 333-139015 Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective. If any of the Securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act of 1933 registration number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act of 1933 registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. o CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit (1) (2) Proposed maximum aggregate offering price Amount of registration fee Common Stock offered by our Selling Stockholders 349,140 $ .50 $ 174,570 $ 18.69 (1) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a) may determine. PROSPECTUS KETNER GLOBAL INVESTMENTS, INC. The selling shareholders are offering up to 349,140 shares of common stock. The selling shareholders will offer and sell their shares at $.50 per share until our shares are quoted on the OTC Bulletin Board, and, assuming we secure this qualification for quotation, thereafter at prevailing market prices or privately negotiated prices. We will not receive proceeds from the sale of shares from the selling shareholders. There are no underwriting commissions involved in this offering. We have agreed to pay all the costs of this offering. Selling shareholders will pay no offering expenses. Prior to this offering, there has been no market for our securities. Our common stock is not now listed on any national securities exchange, the NASDAQ stock market, or the OTC Bulletin Board. There is no guarantee that our securities will ever trade on the OTC Bulletin Board or other exchange. This offering is highly speculative and these securities involve a high degree of risk and should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page 4. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is December 31, 2006. TABLE OF CONTENTS Summary Information and Risk Factors 3 Use of Proceeds 7 Determination of Offering Price 7 Dilution 7 Selling Shareholders 7 Plan of Distribution 8 Legal Proceedings 9 Directors, Executive Officers, Promoters, and Control Persons 9 Security Ownership of Certain Beneficial Owners and Management 10 Description of Securities 11 Interest of Named Experts and legal matters 11 Disclosure of Commission Position on Indemnification for Securities Liabilities 11 Description of Business 11 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Description of Property 14 Certain Relationships and Related Transactions 14 Market for Common Equity and Related Stockholder Matters 14 Executive Compensation 16 FINANCIAL STATEMENTS 16 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 30 Table of Contents SUMMARY INFORMATION AND RISK FACTORS You should carefully read all information in the prospectus, including the financial statements and their explanatory notes, under the Financial Statements prior to making an investment decision. Organization Ketner Global Investments, Inc. was incorporated in the state of Nevada on December 30, 2005. On January 1, 2006, Ketner Global Investments, Inc. formally commenced operations at the address of 3904 Warwick, Colleyville, Texas 76034. On August 31, 2006, the company moved its corporate office to Little Rock, Arkansas. Our current address is 1100 North University Avenue, Suite 135, Little Rock Arkansas, 72207, and our phone number is 1-800-280-8192. Business We are an engineering and management consulting company providing services for, but not limited to, large scale manufacturing industries. Our clients are typically in the aircraft and automotive industries. We offer a complete cradle to grave consulting service that encompasses all disciplines of the Design, Engineering and Manufacturing process which specializes in the use of CADCAM (Computer aided design computer aided manufacturing). Some examples of the types of services our officers have offered in the past, and which Ketner Global Investments, Inc. intends to offer in the future but not limited too are as follows: Initial design and development in automotive styling studios including ‘Class A’ surface design and development, Wind tunnel model design and production, Sheet metal design for body in White, and conventional stampings, Numeric Control Programming for production, tooling, composite and conventional tooling and manufacturing methods, Interior aircraft design and development including follow through to manufacturing processes, Primary Structural Design for aircraft, plastic injection molding design and development including follow through to the manufacturing processes with accompanying tool design, Research and Development of practicality issues from new manufacturing processes, CADCAM support for CATIA (Computer aided three dimensional interactive application). We not only provide specific consulting work for these processes, but also offer a product lifecycle management as well. Our engineering services are not limited to the automotive and aircraft industry. The use of CADCAM technology today can be seen in many disciplines of the design and manufacturing processes, and Ketner Global Investments, Inc. has the ability through the company’s staff to accommodate almost any need in these types of environments. We also intend to invest in companies within these industries that we provide engineering consulting work. Currently, our primary revenue generation is done by consulting for these larger firms. On April 17, 2006 the company signed a contract with Dassault Falcon Jet, a major aircraft manufacturer in Little Rock Arkansas. The contract is a “Time and Material” type contract in which Ketner Global Investments, Inc. has been contracted to aid in the reduction of delivery times for aircraft produced at this facility by providing engineer consulting personnel that specialize in this field. We are: · An Engineering Consulting firm · Searching for investments in companies we provide consulting work · Seeking additional contracts in the engineering and manufacturing environments. Since our inception, we have devoted our activities to the following: · Developing our business plan for North and South American Markets · Providing Engineering consulting services · Pursuing additional Engineering Consulting Contracts · Developing our long term business strategies in the Global Market place Currently, 100% of the company’s revenue is being generated from Dassault Falcon Jet, with whom we have a contract. If the company losses this customer, there is substantial doubt that the company can continue as a going concern. Our independent auditors have indicated that there is substantial doubt about our ability to continue as a going concern over the next twelve months. Table of Contents The Offering As of the date of this prospectus, we have 5,000,000 shares of common stock authorized, and 4,349,340 of common stock outstanding. The selling shareholders are offering up to 349,140 shares of common stock. The selling shareholders will offer and sell their shares at $.50 per share until our shares are quoted on the OTC Bulletin Board, and, assuming we secure this qualification for quotation, thereafter at prevailing market prices or privately negotiated prices. We will pay all expenses of registering the securities. We will not receive any proceeds of the sale of these securities. Financial Summary Because this is only a financial summary, it does not contain all the financial information that may be important to you. Therefore, you should carefully read all the information in this prospectus, including the financial statements and their explanatory notes before making an investment decision. FOR THE YEAR ENDED DECEMBER 31, 2, 2005 (INCEPTION) TO DECEMBER 31, 2005 DECEMBER 31, 2006 2005 REVENUES $ 69,250 $ TOTAL OPERATING EXPENSES 148,359 INTEREST EXPENSE (NET) 1,796 TOTAL OTHER EXPENSE 33,281 NET LOSS $ (114,186 ) $ BALANCE SHEETS AS OF DECEMBER 31, 2 DECEMBER 31, 2006 2005 TOTAL ASSETS $ 83,556 $ 4,913 TOTAL LIABILITIES 108,799 4,833 ACCUMULATED DEFICIT (114,186 ) TOTAL STOCKHOLDERS’ EQUITY (DEFICIT) (25,243 ) 80 TOTAL LIABILITIES, STOCKHOLDERS’ (DEFICIT) $ 83,556 $ 4,913 Risk Factors In addition to the other information provided in this prospectus, you should carefully consider the following risk factors in evaluating our business before purchasing any of our common stock. All material risks are discussed in this section. Our common stock is not currently quoted on the OTCBB and no market may ever develop for our stock. We are a new and expanding company with limited revenues and a limited history of operations. Our poor financial condition raises substantial doubt about our ability to continue as a going concern. You will be unable to determine whether we will be able to continue to grow, be profitable, or continue as a going concern. We are a new and expanding company that as of December 31, 2006, has had limited cash generation, and had limited cash on hand. We have shown a net loss for the year ended December 31, 2006 of $114,186. We did raise $15,187 in cash from a private offering of our shares between January 2006 and September 2006 in order to commence operations. To stay and become more profitable we will need to continually secure and maintain contracts in our market place. We also hope to be able to raise additional funds from an offering of our stock in the future to expedite the company’s growth. We have no agreements, commitments or understandings in place concerning this type of offering. This offering may not occur, or if it occurs, may not raise the required funding to expedite the company’s growth. Table of Contents Our ability to continue as a going concern is dependent on our ability to continually secure and maintain contracts in our market place, however we may not be able to maintain and secure contracts in the future. Our independent auditors have indicated that there is substantial doubt about our ability to continue as a going concern over the next twelve months. Our limited history of operations, and limited available funds on hand could inhibit our ability to achieve our business plans. Because we have only a limited history of operations, an investor cannot determine if we will stay profitable, and continue as a going concern. We have a limited history of operations, and currently only have one contract. We currently generate all of our revenue from our contract with Dassault Falcon Jet, and the loss of this single contract could eliminate all of our revenue sources. We may be unable to successfully implement our business plan as described. We will also be subject to all the risks, uncertainty and lack of standing generally associated with new enterprises. Despite the facts that our management team has experience in many faucets of our business, there can absolutely be no assurance that we will be able to survive and operate profitably in the highly competitive and rapidly changing business environment in which we intend to engage. We will be competing with others and perhaps more established companies endeavoring to provide similar services to our potential customers. Many of these organizations may be larger and possess greater resources, reputation and experience in our industry. Accordingly, there can be no assurance that we will be able to penetrate our market and operate profitable according to our business plan. We face risk associated with the investments we may make in other companies in accordance with our business plan set forth below. Should the companies in which we invest fail to do well or should their securities fail to appreciate in price or value, we may lose substantial funds from investments in these securities. We face risks associated with the marketing, and sale of our services internationally, and if we are unable to effectively manage these risks, it could impair our ability to expand our business abroad. We expect that the sales of our services to manufacturers and or clients internationally will be significant to our continued growth. It will require significant management attention and financial resources to successfully develop our international clients. In addition, the marketing and sales of our services internationally expose us to a number of markets with which we have limited experience. If we are unable to effectively manage these risks, it could impair our ability to grow our business abroad. These risks include: • Difficult and expensive compliance with the commercial and legal requirements of international markets, with which we may have only limited experience; • Inability to obtain, maintain or enforce intellectual property rights; • Encountering trade barriers such as tariffs, taxes and other restrictions and expenses, which could affect the competitive pricing of our services and reduce our market share in some countries; • Fluctuations in currency exchange rates relative to the United States dollar; • Difficulty in recruiting and retaining individuals skilled in international business operations; • Increased costs associated with maintaining international marketing efforts; • Difficulty of enforcing revenue collection internationally;and • Inability to develop, market, and sell our services in international markets due to, for example, third-party intellectual property rights. We expect that a large portion of our international sales will be denominated in United States dollars. As a result, increases in the value of the United States dollar relative to foreign currencies would cause our products to become less competitive in international markets and could result in limited, if any, sales and profitability. Because insiders control our activities, they may cause us to act in a manner that is most beneficial to them and not to outside shareholders, which could cause us not to take actions that outside investors might view favorably. Table of Contents Our executive officers, directors, and holders of 5% or more of our outstanding common stock beneficially own approximately 80% of our outstanding common stock. As a result, they effectively control all matters requiring director and stockholder approval, including the election of directors, the approval of significant corporate transactions, such as mergers and related party transaction. These insiders also have the ability to delay or perhaps even block, by their ownership of our stock, an unsolicited tender offer. This concentration of ownership could have the effect of delaying, deterring or preventing a change in control of our company that you might view favorably. Our management decisions are made by our founder and President, Mr. James Ketner, if we lose his services, our revenues may be substantially reduced. The success of our business is dependent upon the expertise of our President, Mr. Ketner. Because Mr. Ketner is essential to our operations, you must rely on his management decisions. Mr. Ketner will continue to control our business affairs after this filing. We have not obtained any key man life insurance relating to Mr. Ketner. If we lose his services, we may not be able to hire and retain another President with comparable experience. As a result, the loss of Mr. Ketner’s services could reduce our revenues. We have no written employment agreement or covenant not to compete with President Ketner. Because our common stock is considered a penny stock, any investment in our common stock is considered a high-risk investment and is subject to restrictions on marketability; you may be unable to sell your shares. We are subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to its customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Sales of our common stock under Rule 144 could reduce the price of our stock. There are 349,140 shares of our common stock held by non-affiliates and approximately 4,000,000 shares of our common stock held by affiliates Rule 144 of the Securities Act of 1933 defines as restricted securities. 349,140 of our shares being held by non-affiliates are being registered under this registration statement and will be available for sale when the registration statement is declared effective. All of our shares held by affiliates will be subject to the resale restrictions of Rule 144. In general, persons holding restricted securities, including affiliates, must hold their shares for a period of at least one year, may not sell more than one percent of the total issued and outstanding shares in any 90-day period, and must resell the shares in an unsolicited brokerage transaction at the market price. These restrictions do not apply to resale under Rule 144(k) for non-affiliates holding unregistered shares for at least two years. The availability for sale of substantial amounts of common stock under Rule 144 could reduce prevailing market prices for our securities. Because we do not have an audit or compensation committee, shareholders will have to rely on the entire board of directors, all of which are not independent, to perform these functions. We do not have an audit or compensation committee comprised of independent directors. Indeed, we do not have any audit or compensation committee. These functions are performed by the board of directors as a whole. All members of the board of directors are not independent directors. Thus, there is a potential conflict in that board members who are management will participate in discussions concerning management compensation and audit issues that may affect management decisions. Special Information Regarding Forward Looking Statements Some of the statements in this prospectus are “forward-looking statements.” These forward-looking statements involve certain known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by these forward-looking statements. These factors include, among others, the factors set forth above under “Risk Factors.” The words “believe,” “expect,” “anticipate,” “intend,” “plan,” and similar expressions identify forward-looking statements. We caution you not to place undue reliance on these forward-looking statements. We undertake no obligation to update and revise any forward-looking statements or to publicly announce the result of any revisions to any of the forward-looking statements in this document to reflect any future or developments. However, the Private Securities Litigation Reform Act of 1995 is not available to us as a penny stock issuer and thus we may not rely on the statutory safe harbor from liability for forward-looking statements. Further, Section 27A(b)(2)(D) of the Securities Act and Section 21E(b)(2)(D) of the Securities Exchange Act expressly state that the safe harbor for forward looking statements does not apply to statements made in connection with this offering. Table of Contents USE OF PROCEEDS Not applicable. We will not receive any proceeds from the sale of shares offered by the selling shareholders. DETERMINATION OF OFFERING PRICE Not applicable. The selling stockholders may offer their shares through public or private transactions, on or off OTCBB, at prevailing market prices, or at privately negotiated prices. DILUTION Not applicable. We are not offering any shares in this registration statement. All shares are being registered on behalf of our selling shareholders. SELLING SHAREHOLDERS The selling shareholders named below are selling the securities. The table assumes that all of the securities will be sold in this offering. However, any or all of the securities listed below may be retained by any of the selling shareholders, and therefore, no accurate forecast can be made as to the number of securities that will be held by the selling shareholders upon termination of this offering. These selling shareholders acquired their shares by purchase in a single private placement exempt from registration under section 4(2) any of the Securities Act of 1933 for $.10 to $.50 when the company was organized. We believe that the selling shareholders listed in the table have sole voting and investment powers with respect to the securities indicated. We will not receive any proceeds from the sale of the securities by the selling shareholders. No selling shareholders are broker-dealers or affiliates of broker-dealers. Name Number of Shares being Registered [1] [2] Jacqueline Alain 1,000 William C. Cunningham III 1,000 Eric Hanson 400 Tommy Hanson 400 Gary W. Jones 200 Tracy K. Joseph 400 Jonathan Keenan 1,000 Adam S. Kirosingh 2,940 Gayla Moss 200 Matrix Developers Inc. 300,000 Bryan O’Clair 500 Jennifer O’Clair 500 Dick Owston 200 Pag & Pag, Inc. 8,000 Rodrigo J. Rameriz 10,000 Chad Thadea 200 Eilleu Thadea 200 David Thadeu 2,000 Greg Wallis 20,000 TOTAL 349,140 [1]All shares owned by each selling shareholder are being registered and, if sold, no selling shareholder will own any of our stock after this offering. No shareholder has any relationship with us. Each listed shareholder own less than 6% of the company’s total outstanding stock. [2] Based upon 4,349,340 shares outstanding as of December 31, 2006, each shareholder listed except for Matrix Developers, Inc owned under ½ of 1% of the outstanding shares. Matrix Developers Inc, owned 6.9%. Table of Contents Blue Sky Thirty-five states have what is commonly referred to as a "manual exemption" for secondary trading of securities such as those to be resold by selling stockholders under this registration statement. In these states, so long as we obtain and maintain a listing in Standard and Poor's Corporate Manual, secondary trading can occur without any filing, review or approval by state regulatory authorities in these states. These states are: Alaska, Arizona, Arkansas, Colorado, Connecticut, District of Columbia, Nevada, Hawaii, Idaho, Indiana, Iowa, Kansas, Maine, Maryland, Massachusetts, Michigan, Mississippi, Missouri, Nebraska, Nevada, New Jersey, New Mexico, North Carolina, North Dakota, Ohio, Oklahoma, Oregon, Rhode Island, South Carolina, Texas, Utah, Washington, West Virginia, and Wyoming. We cannot secure this listing, and thus this qualification, until after this registration statement is declared effective. Once we secure this listing, secondary trading can occur in these states without further action. All our shareholders currently reside in these states or outside the U.S. We intend to make appropriate filings in California, Illinois and Georgia, or comply with all secondary trading exemptions in such states, to permit sales of the securities registered in this offering. PLAN OF DISTRIBUTION The selling shareholders are offering up to 349,140 shares of common stock. The selling shareholders will offer and sell their shares at $.50 per share until our shares are quoted on the OTC Bulletin Board, and, assuming we secure this qualification for quotation, thereafter at prevailing market prices or privately negotiated prices. Our common stock is not currently quoted on the OTCBB. No market may ever develop for our stock. The selling stockholders may sell any of its common shares offered under this Prospectus from time to time. Sales may be made directly or through brokers or dealers in connection with trades by the selling stockholders through the OTCBB or otherwise. To the extent required by applicable law, a supplement to the Prospectus relating to the common shares being offered will set forth the terms of the offering of the common shares, including the name or names of any underwriters, dealers or agents, the purchase price of the common shares and the proceeds to the selling stockholders from such sale, any delayed delivery arrangements, any underwriting discounts and other items constituting underwriters' compensation, the initial public offering price and any discounts or concessions allowed or re-allowed or paid to dealers. If dealers are used in the sale of common shares with respect to which this Prospectus is delivered or with respect to any block trades, the selling shareholder will sell such common shares to the dealers as principals. The dealers may then sell such common shares to the public at varying prices to be determined by such dealers at the time of resale. The name of the dealers and the terms of the transaction will be set forth in the prospectus supplement relating to the extent required by law. In connection with the sale of the common shares, agents may receive compensation from the selling stockholders or from purchasers of common shares for whom they may act as agents in the form of discounts, concessions or commissions. Agents and dealers participating in the distribution of the common shares may be deemed to be "underwriters" within the meaning of the Securities Act of 1933, and any discounts or commissions received by them from the selling shareholder and any profit on the resale of the common shares by them may be deemed to be underwriting discounts or commissions under such Act. Upon our being notified by a selling stockholders of any change in the identity of the selling stockholders or that any material arrangement has been entered into with a broker or dealer for the sale of any common shares through a secondary distribution, or a purchase by a broker or dealer, a prospectus supplement will be filed, if required, pursuant to Rule 424(b) under the Securities Act of 1933, disclosing: (i) the names of such brokers or dealers, the number of common shares to be sold; (ii) the price at which such common shares are being sold; (iii) the commissions paid or the discounts or concessions allowed to such brokers or dealers; (iv) where applicable, that such broker or dealer did not conduct any investigation to verify the information set out or incorporated by reference in this prospectus, as supplemented or amended; (v) any change in the identity of the selling stockholders; and other facts material to the transaction. Agents and dealers may be indemnified under agreements entered into with the selling shareholder against civil liabilities, including liabilities under the Securities Act of 1933, or to contribution with respect to payments that such agents, dealers, or underwriters may be required to make with respect thereto. Agents and dealers may be customers of, engage in transactions with, or perform services for the selling shareholder in the ordinary course of business. OTC Bulletin Board Considerations The OTC Bulletin Board is separate and distinct from the NASDAQ stock market. NASDAQ has no business relationship with issuers of securities quoted on the OTC Bulletin Board. The SEC’s order handling rules, which apply to NASDAQ-listed securities, do not apply to securities quoted on the OTC Bulletin Board. Table of Contents Although the NASDAQ stock market has rigorous listing standards to ensure the high quality of its issuers, and can de-list issuers for not meeting those standards, the OTC Bulletin Board has no listing standards. Rather, it is the market maker who chooses to quote a security on the system, files the application, and is obligated to comply with keeping information about the issuer in its files. The NASDAQ cannot deny an application by a market maker to quote the stock of a company. The only requirement for inclusion in the bulletin board is that the issuer be current in its reporting requirements with the SEC. Although we anticipate listing on the OTC Bulletin board will increase liquidity for our stock, investors may have greater difficulty in getting orders filled because it is anticipated that if our stock trades on a public market, it initially will trade on the OTC Bulletin Board rather than on NASDAQ. Investors’ orders may be filled at a price much different than expected when an order is placed. Trading activity in general is not conducted as efficiently and effectively as with NASDAQ-listed securities. Investors must contact a broker-dealer to trade OTC Bulletin Board securities. Investors do not have direct access to the bulletin board service. For bulletin board securities, there only has to be one market maker. Bulletin board transactions are conducted almost entirely manually. Because there are no automated systems for negotiating trades on the bulletin board, they are conducted via telephone. In times of heavy market volume, the limitations of this process may result in a significant increase in the time it takes to execute investor orders. Therefore, when investors place market orders - an order to buy or sell a specific number of shares at the current market price - it is possible for the price of a stock to go up or down significantly during the lapse of time between placing a market order and getting execution. Because bulletin board stocks are usually not followed by analysts, there may be lower trading volume than for NASDAQ-listed securities. LEGAL PROCEEDINGS There are no pending or threatened lawsuits against us. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS The board of directors elects our executive officers annually. A majority vote of the directors who are in office is required to fill vacancies. Each director shall be elected for the term of one year, and until his successor is elected and qualified, or until his earlier resignation or removal. Our directors and executive officers are as follows: Name Age Position James Ketner 40 President/CEO/Chairman Michelle LynRay 34 Secretary/Treasurer/Director John Mastoloni 37 VP/Director Alexander Borges dos Santos 45 VP/Director Mr. Ketner joined us in December 2005 as the President, CEO and Chairman of the Board of directors. He has served as an engineering consultant for large fortune 500 companies for the last 18 years. Mr. Ketner directed a privately owned company for 14 years before going into semi-retirement in 2002. In his capacity as President and CEO, Mr. Ketner currently devotes approximately 100% of his time to our business and anticipates that during the next 12 months he will devote approximately 100% of his time to our business. Mr. Ketner will continue to be able to devote the time necessary to Ketner Global Investments to assure successful implementation of our business plan. Ms. LynRay joined us in May 2006. For over 9 years, she directed as an owner, operator, and manager of a privately held small business. She has a successful track record of directing a business to achieve profitability and growth through marketing, sales and management skills. In her capacity as Secretary/Treasurer/Director, Ms. LynRay currently devotes approximately 100% of her time to our business and anticipates that during the next 12 months she will devote approximately 100% of her time to our business. Mr. Mastoloni joined us in December 2005. He has over 15 years of experience consulting companies to achieve their goals in today’s high end rendering and computing environments. Mr. Mastoloni founded M2 systems in 1998, a company which initially provided services to the jewelry industry. Mr. Mastoloni diversified M2 systems into a multi million dollar company which touches many different industries such as medical, aerospace, automotive, and various manufacturing and design corporations as well as the jewelry industry. Mr. Mastoloni currently has a limited participation in Ketner Global Investments, but will be devoting more of his time in the near future. Table of Contents Mr. Borges joined us in December 2005. He has over 29 years of experience as an architectural engineer in the design and construction industry. He has a proven track record of managing projects from initial conception to project management, while maintaining organization, scheduling, and project financing. Mr. Borges has been a consultant for several architectural firms in New York City. Mr. Borges currently has a limited participation in Ketner Global Investments, but will be devoting more of his time in the near future as the company’s South American operations mature. Family Relationships There are no family relationships among our officers or directors. Legal Proceedings No officer, director, or persons nominated for such positions, promoter or significant employee has been involved in the last five years in any of the following: · Any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; · Any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); · Being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; and · Being found by a court of competent jurisdiction (in a civil action), the Commission or the Commodity Futures Trading Commission to have violated a federal or state securities or commodities law, and the judgment has not been reversed, suspended, or vacated. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following tables set forth the ownership, as of the date of this prospectus, of our common stock by each person known by us to be the beneficial owner of more than 5% of our outstanding common stock, our directors, and our executive officers and directors as a group. To the best of our knowledge, the persons named have sole voting and investment power with respect to such shares, except as otherwise noted. There are not any pending or anticipated arrangements that may cause a change in control. The information presented below regarding beneficial ownership of our voting securities has been presented in accordance with the rules of the Securities and Exchange Commission and is not necessarily indicative of ownership for any other purpose. Under these rules, a person is deemed to be a "beneficial owner" of a security if that person has or shares the power to vote or direct the voting of the security or the power to dispose or direct the disposition of the security. A person is deemed to own beneficially any security as to which such person has the right to acquire sole or shared voting or investment power within 60 days through the conversion or exercise of any convertible security, warrant, option or other right. More than one person may be deemed to be a beneficial owner of the same securities. The percentage of beneficial ownership by any person as of a particular date is calculated by dividing the number of shares beneficially owned by such person, which includes the number of shares as to which such person has the right to acquire voting or investment power within 60 days, by the sum of the number of shares outstanding as of such date plus the number of shares as to which such person has the right to acquire voting or investment power within 60 days. Consequently, the denominator used for calculating such percentage may be different for each beneficial owner. Except as otherwise indicated below and under applicable community property laws, we believe that the beneficial owners of our common stock listed below have sole voting and investment power with respect to the shares shown. The business address for all persons is 1100 North University Avenue, Suite 135, Little Rock, Arkansas 72207. Shareholders # of Shares Percentage James Ketner 3,900,000 90% Michelle LynRay 80,000 1.8% John Mastoloni 10,000 Less than 1% Alexander Borges dos Santos 10,000 Less than 1% Matrix Developers, Inc. 300,000 6.9% Table of Contents This table is based upon information derived from our stock records. Unless otherwise indicated in the footnotes to this table and subject to community property laws where applicable, each of the shareholders named in this table has sole or shared voting and investment power with respect to the shares indicated as beneficially owned. Applicable percentages are based upon 4,349,340 shares of common stock outstanding as of December 31, 2006. DESCRIPTION OF SECURITIES The following description as a summary of the material terms of the provisions of our Articles of Incorporation and Bylaws as they relate to our capital structure. The Articles of Incorporation and Bylaws have been filed as exhibits to the registration statement of which this prospectus is a part. Common Stock We have 5,000,000 authorized shares of common stock with $.001 par value. As of December 31, 2006, there were 4,349,340 shares of our common stock issued and outstanding. All shares are equal to each other with respect to liquidation and dividend rights. Holders of voting shares are entitled to one vote for each share that they own at any shareholders' meeting. Holders of our shares of common stock do not have cumulative voting rights. Each share of common stock entitles the holder to one vote, either in person or by proxy, at meetings of shareholders. The holders are not permitted to vote their shares cumulatively. Accordingly, the shareholders of our common stock who hold, in the aggregate, more than fifty percent of the total voting rights can elect all of our directors and, in such event, the holders of the remaining minority shares will not be able to elect any of the such directors. The vote of the holders of a majority of the issued and outstanding shares of common stock entitled to vote thereon is sufficient to authorize, affirm, ratify or consent to such act or action, except as otherwise provided by law. Holders of common stock are entitled to receive ratably such dividends, if any, as may be declared by the Board of Directors out of funds legally available. We have not paid any dividends since our inception, and we presently anticipate that all earnings will be retained for development of our business. Any future disposition of dividends will be at the discretion of our Board of Directors and will depend upon, among other things, our future earnings, operating and financial condition, capital requirements, and other factors. Holders of our common stock have no preemptive rights or other subscription rights, conversion rights, redemption or sinking fund provisions. Upon our liquidation, dissolution or winding up, the holders of our common stock will be entitled to share ratably in the net assets legally available for distribution to shareholders after the payment of all of our debts and other liabilities. There are not any provisions in our Articles of Incorporation or our Bylaws that would prevent or delay change in our control. There are no conversions, preemptive or other subscription rights or privileges with respect to any shares. INTEREST OF NAMED EXPERTS AND LEGAL MATTER The balance sheets as of December 31, 2006, and December 31, 2005, and the related statements of operations, changes in stockholders’ equity (deficit) and cash flows for the year ended December 31, 2006 and for the period from December 30, 2005 (inception) to December 31, 2005 included in this prospectus have beenaudited by Seligson & Giannattasio, LLP, an independent registered public accounting firm, to the extent set forth in its report and are incorporated herein in reliance upon such report given upon the authority of said firm as experts in auditing and accounting. The validity of the issuance of the Common Stock offered hereby will be passed upon for the Selling Shareholders by Karlen & Stolzar, LLP. DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES LIABILITIES Our Bylaws, subject to the provisions of Nevada Law, contain provisions which allow the corporation to indemnify any person against liabilities and other expenses incurred as the result of defending or administering any pending or anticipated legal issue in connection with service to us if it is determined that person acted in good faith and in a manner which he reasonably believed was in the best interest of the corporation. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to our directors, officers and controlling persons, we have been advised that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable. DESCRIPTION OF BUSINESS Business Development Table of Contents Ketner Global Investments, Inc. was incorporated in the state of Nevada on December 30, 2005. On January 1, 2006, Ketner Global Investments, Inc. formally commenced operations at the address of 3904 Warwick, Colleyville, Texas 76034. On August 31 2006, the company moved its corporate office to Little Rock Arkansas. Our current address is 1100 North University Avenue, Suite 135, Little Rock Arkansas, 72207, and our phone number is 800-280-8192. We are an engineering and management consulting company providing services for, but not limited to, large scale manufacturing industries. Our clients are typically in the aircraft and automotive industries. We also intend to invest in companies within these industries that we provide engineering consultant work for. Currently, our primary revenue generation is done by consulting for these larger firms. On April 17, 2006 the company signed a contract with Dassault Falcon Jet, a major aircraft manufacturer in Little Rock Arkansas. The contract is a “Time and Material” type contract in which Ketner Global Investments, Inc. has been contracted to help in the reduction of delivery times for aircraft produced at this facility by providing engineer consulting personnel that specialize in this field. We are: · An Engineering Consulting firm · Searching for investments in companies we provide consulting work · Seeking additional contracts in the engineering and manufacturing environments. Since our inception, we have devoted our activities to the following: · Developing our business plan for North and South American Markets · Providing Engineering consulting services · Pursuing additional Engineering Consulting Contracts · Developing our long term business strategies in the Global Market place Planned Marketing and Future Business Development Ketner Global Investments, Inc. relies heavily on the officers past experience and past contacts to maintain continued and obtain new contacts in the engineering consulting fields. The officers of the company have extensive experience in these fields. The company will also rely on the officer’s historic performance and reputation with past customers to continually obtain and maintain these types of contracts. Ketner Global Investments, Inc. also relies on the officer’s experience in conducting business in North and South American to position the company competitively in these emerging markets. We intend to consult initially in North America. Competition We compete with other engineers and engineering firms with similar background and experience in the engineering consulting environments. Some of our competitors are more established and have substantially greater resources than us. We have a limited history of operations, and currently only has one major contract with Dassault Falcon Jet in Little Rock Arkansas. The loss of this single contract could adversely affect the company in its ability to continue as a going concern. Ketner Global Investments, Inc. intends to compete by offering the most experienced and talented individuals in the field of engineering consulting. Employees Currently the Company does not have any employees, other than the following: James Ketner-President/CEO/Chairman Michelle LynRay- Secretary/Treasurer/Director Table of Contents MANAGEMENT’S DISSCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Critical Accounting Policies and Estimates The preparation of financial statements and related disclosures in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the audited Financial Statements and accompanying notes. Estimates are used for, but not limited to, the accounting for the allowance for doubtful accounts, inventories, income taxes and loss contingencies. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances. Actual results could differ from these estimates under different assumptions or conditions. The Company recognizes revenue as services are performed. Currently, revenue is recognized for services rendered pursuant to a contract with Dassault Falcon Jet, a major aircraft manufacturer in Little Rock, Arkansas. The contract is a “Time and Material” type contract in which the Company has been contracted to help in the reduction of delivery times for aircraft produced at this facility by providing engineer consulting personnel that specialize in this field. This contract currently represents the sole source of revenues for the Company. The Company accounts for marketable securities in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 115 “Accounting for Certain Investments in Debt, and Equity Securities”. Under this standard, certain investments in debt and equity securities are reported at fair value. The Company’s marketable securities, which consist primarily of investments in the stock of public companies, are reported as securities available for sale. The unrealized gain on these securities is reflected as a separate component of shareholders’ equity and any changes in their value are included in the comprehensive loss. At December 31, 2006, the marketable securities consisted of the following: Cost $ 6,440 Gross unrealized gain 776 Market value $ 7,216 Cost used in the computation of realized gains and losses is determined using the average cost method. There were sales of marketable securities during the year ended December 31, 2006, in the amount of $160,963, resulting in net losses of $33,281. Fixed assets are recorded at cost. Depreciation and amortization generally are reported on a straight line method for the various assets: Furniture, fixtures and equipment; 7 years, and computer equipment and automobile; 5 years. Maintenance and repairs are expensed as incurred while renewals and betterments are capitalized. The Company has a number of financial instruments. The Company estimates that the fair value of all financial instruments at December 31, 2006 and 2005 does not differ materially from the aggregate carrying values of these financial instruments recorded in the accompanying balance sheets. The estimated fair value amounts have been determined by the Company using available market information and appropriate valuation methodologies. Considerable judgment is necessarily required in interpreting market data to develop the estimates of fair value, and, accordingly, the estimates are not necessarily indicative of the amounts that the Company could realize in a current market exchange. The Company’s deferred income taxes arise primarily from the differences in the recording of net operating losses, capital loss and depreciation expense for financial reporting and income tax purposes. Income taxes are reported under the liability method pursuant to SFAS No. 109 “accounting for income taxes”. A valuation allowance is provided when the likelihood of realization of deferred tax assets is not assured. The Company has provided for a valuation allowance totaling approximately $13,338. The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company calculates earnings (loss) per share in accordance with SFAS No. 128, “Earnings Per Share”. Basic earnings (loss) per share was computed by dividing net income (loss) by the weighted average number of common shares outstanding. At December 31, 2006 and 2005, there were no potentially dilutive shares excluded from the calculation of earnings (loss) per share. Table of Contents Special Information Regarding Forward Looking Statements Some of the statements in this Management’s Discussion are “forward-looking statements.”
